[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR MODIFICATION
The parties were heard at length on the Defendant's Motion to Modify the order of child support entered at the time of the dissolution on October 25, 1989.
The court finds that the defendant's visitation scheduled with his twin sons has substantially increased. The court further finds that the defendant provides clothing and grooming necessities for the twins who will be six years old on September 26, 1991. The defendant's construction business has not increased as the parties contemplated and anticipated. The present order of $300 per week (which was to increase to $350 per week on October 26, 1990) is well above the child support CT Page 4585 guidelines.
The court has reviewed the financial affidavits and has considered the statutory criteria. The support of minor children is a joint obligation.
The order of child support is modified to $200 per week for the support of the two minor children.
COPPETO, J.